           Case 2:19-cv-01999-APG-NJK Document 35 Filed 10/09/20 Page 1 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 PAUL TUTTOBENE,                                         Case No.: 2:19-cv-01999-APG-NJK

 4          Plaintiff                                   Order Denying Plaintiff’s Motion to Seal

 5 v.                                                                  [ECF No. 30]

 6 TRANS UNION, LLC and NEW
   AMERICAN FUNDING,
 7
        Defendants
 8

 9         Plaintiff Paul Tuttobene moves to seal two exhibits to his motion for summary judgment.

10 ECF No. 30. Specifically, he seeks to seal the entirety of a deposition transcript and a document

11 created by defendant Trans Union. See ECF Nos. 29, 29-1. The only reason Tuttobene offers for

12 sealing them is that the defendants labeled them “confidential” when producing them. That is

13 not a sufficient reason to seal.

14         Generally, the public has a right to inspect and copy judicial records. Kamakana v. City

15 and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Such records are presumptively

16 publicly accessible. Id. A party seeking to seal a judicial record bears the burden of overcoming

17 this strong presumption. Id. In the case of dispositive motions, the party seeking to seal the

18 record must articulate compelling reasons supported by specific factual findings that outweigh

19 the general history of access and the public policies favoring disclosure, such as the public

20 interest in understanding the judicial process. Id. at 1178-79. Among the compelling reasons

21 which may justify sealing a record are when such court files might have become a vehicle for

22 improper purposes, such as the use of records to gratify private spite, promote public scandal,

23 circulate libelous statements, or release trade secrets. Id. at 1179 (quotation omitted). However,
          Case 2:19-cv-01999-APG-NJK Document 35 Filed 10/09/20 Page 2 of 3




 1 avoiding a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

 2 without more, compel the court to seal its records. Id.

 3         And in this case, Magistrate Judge Koppe previously ordered that:

 4         All motions to seal must address the applicable standard and explain why
           that standard has been met. The fact that a court has entered a blanket
 5         stipulated protective order and that a party has designated a document as
           confidential pursuant to that protective order does not, standing alone, establish
 6         sufficient grounds to seal a filed document.

 7 ECF No. 25 at 2 (emphasis in original). The mere fact that one party designated information as

 8 confidential under a protective order does not satisfy this standard.

 9         In addition, Tuttobene has sealed both of these exhibits in their entirety with no attempt

10 to redact non-confidential information. Clearly the deposition transcript should not be sealed in

11 its entirety. Only those portions that contain specific reference to confidential documents or

12 information may be filed under seal. The remainder of the exhibits that do not contain

13 confidential information must be filed as publicly-accessible documents.

14         I will allow the filing to remain sealed temporarily so the parties may confer about what,

15 if any, portions of these exhibits should be sealed. If any party determines that a portion of the

16 filing should remain sealed, that party must file a motion to seal along with a proposed redacted

17 version of the filing within 14 days of the date of this order. Any motion to seal must set forth

18 compelling reasons to support sealing those portions.

19         I THEREFORE ORDER that the plaintiff’s motion (ECF No. 30) is denied without

20 prejudice. The clerk shall maintain the sealed exhibits (ECF Nos. 29, 29-1) under seal

21 pending further order.

22         I FURTHER ORDER the parties to confer about what, if any, portions of exhibits should

23 be sealed. If any party determines that a portion of the exhibits should remain sealed, that party



                                                     2
          Case 2:19-cv-01999-APG-NJK Document 35 Filed 10/09/20 Page 3 of 3




 1 must file a motion to seal along with a proposed redacted version of the filing. Any motion to

 2 seal must set forth compelling reasons to support sealing.

 3         I FURTHER ORDER that if a motion to seal is not filed within 14 days of the date of this

 4 order, the exhibits (ECF Nos. 29, 29-1) will be unsealed.

 5         DATED this 8th day of October, 2020.

 6

 7
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   3
